Exhibit JOINT FILING AGREEMENT In accordance with Rule13d-1(k) promulgated under the Securities Exchange Act of 1934, as amended, the undersigned hereby agree to the joint filing with all other Reporting Persons (as such term is defined in the Schedule13D referred to below) on behalf of each of them of a statement on Schedule13D (including any and all amendments thereto) with respect to Class A common stock, par value $0.01 per share, of Time Warner Cable Inc. and that this Agreement may be included as an Exhibit to such joint filing. The undersigned further agree that each party hereto is responsible for the timely filing of such Statement on Schedule13D and any amendments thereto, and for the accuracy and completeness of the information concerning such party contained therein, provided, however, that no party is responsible for the accuracy or completeness of the information concerning any other party, unless such party knows or has reason to believe that such information is inaccurate. This Agreement may be executed in any number of counterparts, all of which together shall constitute one and the same instrument. IN WITNESS WHEREOF, the undersigned hereby execute this Agreement this 4th dayof March, 2009. TIME WARNER INC. By: /s/Edward B. Ruggiero Name:Edward B. Ruggiero Title: Senior Vice President and Treasurer WARNER COMMUNICATIONS INC. By: /s/Edward B. Ruggiero Name:Edward B. Ruggiero Title: SeniorVice President and Treasurer
